 



Exhibit (10)(pp)
          Split-Dollar Life Insurance Termination Agreement, dated as of
December 29, 2003 (this “Agreement”), among WACHOVIA CORPORATION, a North
Carolina corporation, its subsidiaries and affiliates (the “Corporation”), Jean
E. Davis (the “Insured”) and The Jean E. Davis Irrevocable Living Trust dated
September 20, 2000 (the “Owner”).
Witnesseth:
          Whereas, the Corporation, the Insured and the Owner desire to
terminate the Split-Dollar Life Insurance Agreement among them; and
          Whereas, as a condition to and together with the parties executing
this Agreement, Wachovia Corporation (“Wachovia”), the Insured and the Owner are
executing an Insurance Bonus Agreement, dated the same date as this Agreement
(the “Insurance Bonus Agreement”);
          Now, therefore, in consideration of the mutual promises made herein,
the parties agree as follows:
     1. Termination of the Agreement. The Split-Dollar Life Insurance Agreement,
dated as of September 20, 2000, among the Corporation, the Insured and the Owner
(the “Split-Dollar Agreement”) is hereby terminated. The Insured and the Owner
authorize the Corporation, Wachovia and their respective representatives to take
all actions necessary to effectuate the termination.
     2. Repayment of the Corporation’s Interest and Investment in a New Policy.
The Corporation shall promptly recover all amounts owed it under the
Split-Dollar Agreement and the arrangements contemplated by it. Upon receipt by
the Corporation of the entire amount owed it, the Owner directs the Corporation,
Wachovia and their respective representatives to surrender and/or cancel the
insurance policy or policies underlying the Split-Dollar Agreement and apply the
Owner’s portion of any value resulting therefrom (after withholding for income
taxes) toward the Policy referred to in the Insurance Bonus Agreement.
     3. Full Cooperation. The Insured and the Owner shall cooperate fully with
the Corporation, Wachovia and the Insurer (as defined in the Split-Dollar
Agreement) and take all actions (including but not limited to transferring
possession of the underlying insurance policy to the Corporation, or
surrendering or canceling the policy to pay the Corporation the amount owed it
from the cash value) to the extent reasonably necessary to ensure that the
Corporation promptly recovers the amounts owed it under the Split-Dollar
Agreement and any excess value in the underlying insurance policy is applied as
set forth in Section 2.
     4. Liability of the Company. Neither Wachovia nor the Corporation makes any
representations or shall have any responsibility or liability for any tax or
estate planning matters with respect to the termination of the Split-Dollar
Agreement. Wachovia has encouraged the Insured and the Owner to consult tax

 



--------------------------------------------------------------------------------



 



and legal advisors, and the Insured and the Owner have relied on their own tax
and legal advisors with respect to this decision to terminate.
In witness whereof, the parties hereto have executed this Split-Dollar Life
Insurance Termination Agreement on the date first above written.

                      WACHOVIA CORPORATION                
 
                   
By:
  /s/  CHARLES D. LORING                 
 
                   
Name:
  Charles D. Loring                
Title:
  Senior Vice President                
 
                    Insured       Owner    
 
                   
/s/  JEAN E. DAVIS 
      By:                          
Insured:
  Jean E. Davis           /s/  WACHOVIA BANK, N.A., TRUSTEE                   
Date:
  DECEMBER 29  ,  2003       Trustee: Wachovia Bank, N.A. Owner: The Jean E.
Davis Irrevocable Living Trust dated September 20, 2000    
 
                   
 
                   
 
          Date:   DECEMBER 29 ,  2003
 
                   

2